


                                    [logoa03.jpg]


JOB OFFER LETTER


March 6, 2015




Jonathan Rende
Redwood City, CA




Dear Jonathan,


On behalf of Castlight Health, Inc., a Delaware corporation (the “Company”), I
am pleased to offer you, conditional on satisfactory results of a routine
background check, satisfactory results of reference checks and other matters
mentioned below, the position of Chief Product Officer at a starting salary of
$300,000 per year, subject to applicable withholding and deductions, payable in
accordance with the Company’s standard payroll schedule and procedures. If you
accept this offer, we expect that your start date will be no later than April
15, 2015 and you will report to Gio Colella.


You will also be eligible to participate in the Company’s Annual Bonus
Program. You will be eligible for a bonus with a target of 45% of your base
salary, prorated for the 2015 performance year. The percentage amount may change
in future years. Your award will be based on your individual contribution to
both the Company’s goals and objectives as well as your individual goals and
objectives and is not guaranteed.


As a regular employee of the Company, you will be eligible to participate in
Company sponsored benefits generally available to regular employees. You shall
also be reimbursed in accordance with the Company’s expense reimbursement
policies for all documented reasonable business expenses that are incurred in
connection with carrying out your duties for the Company and in compliance with
Company policy. At Castlight we do not have a formal paid vacation, personal and
sick-time policy. Instead, we have a flexible time-off policy pursuant to which
we encourage you to take time-off and to work with your manager on the timing.


Subject to the approval of the Company’s Board of Directors, you will be awarded
325,000 restricted stock units to acquire shares of Company Class B Common
Stock ("RSUs") under its 2014 Equity Incentive Plan (“Plan”).  An award of RSUs
gives you the right to receive shares of Company Class B Common Stock upon
vesting and settlement of the RSUs.  Your grant will be issued during the first
open window following your start date.  The RSUs are subject to a four-year
vesting schedule with 25% of the RSUs vesting after one year from the grant date
and the remainder of the RSUs vesting quarterly thereafter, provided you remain
in continuous service on each applicable vesting date, as set forth in the
applicable RSU award agreement.  On each vesting date, the shares subject to the
RSUs, which are vested, will be issued within 30 days following the applicable
vesting date. Upon receipt of the shares by you upon settlement of the RSUs, you
will be subject to tax based on the fair market value of such shares on the date
of settlement and the Company must satisfy its tax withholding obligations in a
manner satisfactory to the Company before any shares are issued to you.  The
award of RSUs by the




--------------------------------------------------------------------------------




Company is subject to the Board of Directors approval and this promise to
recommend such approval is not a promise of compensation and is not intended to
create any obligations on the part of the Company.  The RSUs will be governed by
the terms of the Plan and your RSU award agreement, both of which will be
provided to you upon approval of such award by the Company’s Board of Directors.


Your employment pursuant to this offer is contingent upon you providing the
Company with the legally required proof of your identity and authorization to
work in the United States, upon your signing and agreeing to be bound by the
enclosed At-Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement, and upon completion of a basic background check as required by the
Company to protect privacy of sensitive user information.


While we hope that your employment with the Company will be mutually
satisfactory, employment with the Company is for no specific period of time. As
a result, either you or the Company is free to terminate your employment
relationship at any time for any reason, with or without cause. This is the full
and complete agreement between you and the Company on this term. Although your
job duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time-to-time, the “at-will” nature of
your employment may not be changed except by an express writing signed and dated
by both you and the Chief Executive Officer of the
Company.


This letter when signed by you sets forth the terms of your employment with us
and supersedes any prior representations or agreements, whether written or oral.
To accept and execute this offer, please sign and return this letter to me.




This offer will expire at 12:00PM Pacific Time on Tuesday, March 10, 2015, if
not accepted before then.


[Remainder of page intentionally left blank]




We look forward to working with you at the Company.
If you have any questions, please call me at 415.829.1544.


Sincerely,
/s/ John Bush
Senior Director, Talent Acquisition


I have read, understand, and accept this employment offer. Furthermore, in
choosing to accept this offer, I agree that I am not relying on any
representations, whether verbal or written, except as specifically set out
within this letter.




--------------------------------------------------------------------------------




/s/ Jonathan Rende                    
Employee Signature
Jonathan Rende                    3-7-15
Printed Name                        Date


Enclosures: At-Will Employment, Confidential Information, Invention Assignment
and Arbitration Agreement                




